Citation Nr: 0102793	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  00-01 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

The propriety of the initial noncompensable evaluation 
assigned for residuals of right ring finger dislocation.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel



INTRODUCTION

The veteran served on active duty for training from March 
1984 to August 1984.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a June 1999 rating 
decision from the Winston-Salem, North Carolina, Regional 
Office (RO), which granted, inter alia, the veteran's claim 
for service connection for residuals of right ring finger 
dislocation and assigned a noncompensable evaluation for that 
disability, effective from September 27, 1997.  The veteran 
timely appealed this determination to the Board.

As the veteran has disagreed with the initial evaluation 
assigned for residuals of right ring finger dislocation, the 
Board has recharacterized that issue as involving the 
propriety of the initial rating assigned.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  The characterization of 
the issue also reflects the current evaluation assigned for 
that disability.


REMAND

It is significant to note that the most recent Department of 
Veterans Affairs (VA) outpatient treatment examination for 
evaluation of the veteran's service-connected right finger 
disability was conducted in September 1999.  However, since 
that time, the veteran has been hospitalized for surgery of 
his right finger at a VA medical facility in February 2000.  
In fact, the records that have been associated with the 
claims folder reflect that he underwent a repair of the 
collateral ligament of the right ring finger.

A review of these records reflect that they would not permit 
an accurate assessment of the extent of current (i.e. post-
surgical) functional impairment experienced with regard to 
the right ring finger.  See 38 C.F.R. §§ 4.10, 4.40, and 
4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
evidence raises a distinct possibility of there being an 
increased level of associated disability having arisen in the 
right ring finger since he was last accorded an outpatient 
examination.  The Board, therefore, concludes that a formal 
VA examination would provide a record upon which a fair, 
equitable and procedurally correct decision on the veteran's 
claim could be rendered, particularly in view of contentions 
advanced by the veteran that his right ring finger disability 
has increased in severity since he was last examined in 
September 1999.  In the examination report, the physician 
must indicate whether the veteran experiences functional loss 
due to limited or excess movement, pain, weakness, excess 
fatigability, or incoordination (to include on flare-ups and 
with repeated use), and the RO should consider these factors 
in adjudicating this claim.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59 (2000);  See DeLuca, supra.  The examiner should also 
offer an opinion as to whether the veteran's overall right 
ring finger disability is comparable to extremely unfavorable 
ankylosis or amputation, the only basis for assignment of a 
compensable schedular rating for disability of an individual 
finger.  See 38 C.F.R. § 4.71a, Diagnostic Code 5155, and 
note following Diagnostic Code 5227 (2000). 

The veteran is hereby advised that, in keeping with the VA's 
duty to assist, as announced in Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991), the purpose of the examination 
requested in this remand is to obtain information or evidence 
(or both) which may be dispositive of the appeal.  Hence, the 
veteran is put on notice that failure to report to any such 
scheduled examination, without good cause, may well result in 
a denial of the claim.  See 38 C.F.R. § 3.655 (2000).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  

Prior to undergoing a VA orthopedic examination, however, the 
RO should obtain and associate with the record all 
outstanding medical records, particularly to include any 
medical records dated, subsequent to September 1999, from the 
VA Medical Center (VAMC) in Durham, North Carolina.  The 
Board also notes that the veteran has reported that he 
receives medical care at the VA Medical Centers in Canton and 
in Youngstown, Ohio.  A review of the claims folder 
discloses, however, that records of his treatment subsequent 
to March 1995 have not been associated with the claims 
folder.  Records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  

The Board also points out that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which, among other things, redefines the 
obligations of VA with respect to the duty to assist.  
Therefore, on remand, the RO should not only ensure that all 
requested development has been undertaken, but that all 
development and notification requirements of the Act are 
complied with.  

Accordingly, the Board hereby REMANDS the case to the RO for 
the following actions:

1.  The RO should undertake all necessary 
action to obtain and associate with the 
claims file all outstanding records of 
pertinent medical treatment and 
evaluation from the VAMC in Durham, North 
Carolina; as well as from any other 
source or facility, private or VA, 
identified by the veteran.  If any 
requested records are unavailable, or the 
search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the veteran and his representative so 
notified.  The veteran is free to submit 
to the RO any pertinent medical evidence 
in his possession, and the RO should 
afford him the opportunity to do so 
before scheduling him to undergo 
examination.  

2.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran to undergo a VA evaluation to 
determine the current severity of his 
service-connected residuals of right ring 
finger dislocation.  It is imperative 
that the physician who is designated to 
examine the veteran reviews the evidence 
in his claims folder, including a 
complete copy of this REMAND.  All 
necessary tests, studies to include X-
rays and range of motion studies should 
be accomplished, and all clinical 
findings should be set forth in detail.

The examiner should also render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the disability being 
evaluated.  In addition, the examiner 
should indicate whether, and to what 
extent, the veteran experiences 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups or when the ring finger of the 
right hand is used repeatedly over a 
period of time.  To the extent possible, 
the examiner should express such 
functional loss in terms of additional 
degrees of limited motion or favorable or 
unfavorable ankylosis due to any 
weakness, excess fatigability, or 
incoordination.  The examiner should also 
offer an opinion as to whether, 
considering all the symptoms associated 
with the right ring finger, the overall 
disability is comparable to extremely 
unfavorable ankylosis or amputation of 
the finger.  

All examination findings, along with 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a typewritten report.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000) and 00-92 (December 
13, 2000), as well as any pertinent formal 
or informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

5.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should readjudicate the veteran's claim 
on appeal, on the basis of all pertinent 
evidence of record and legal authority, 
specifically to include that cited to 
above.  Consistent with the Fenderson 
decision, cited to above, the RO should 
consider whether "staged rating" for 
residuals of right ring finger 
dislocation is appropriate, addressing 
the potential applicability of all 
relevant diagnostic codes (to include 
5155 and 5227) in evaluating the 
disability; the extent of functional loss 
attributable to pain and other factors; 
and whether the criteria for extra-
schedular evaluation, pursuant to 
38 C.F.R. § 3.321, are met.  The RO must 
provide adequate reasons and bases for 
its decision, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
are noted in this REMAND.

6.  If the benefits sought by the veteran 
continue to be denied, he and his 
representative must be furnished a 
Supplemental Statement of the Case (SSOC) 
and given an opportunity to submit 
written or other argument in response 
thereto before his case is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence within the appropriate time period.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 



remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


